Citation Nr: 0631738	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  05-08 975	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
February 16, 2005, Board of Veterans' Appeals decision, 
which found no CUE in an August 1985 rating decision that 
denied service connection for post-traumatic stress disorder 
(PTSD), and which denied entitlement to an effective date 
earlier than December 22, 1995, for the grant of service 
connection for PTSD, rated as 100 percent disabling.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



FINDINGS OF FACT

1.  The moving party served on active duty from April 1964 to 
April 1975.

2.  In a February 16, 2005, decision, the Board of Veterans' 
Appeals (Board) found no CUE in an August 1985 rating 
decision that denied service connection for post-traumatic 
stress disorder (PTSD), and denied entitlement to an 
effective date earlier than December 22, 1995, for the grant 
of service connection for PTSD, rated as 100 percent 
disabling.

3.  In March 2005, the moving party filed a motion for 
revision of the February 16, 2005 Board decision based on 
CUE.

4.  In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
February 16, 2005 decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The moving party asserts that a CUE exists in the February 
16, 2005, Board decision, which found no CUE in an August 
1985 rating decision that denied service connection for PTSD, 
and which denied entitlement to an effective date earlier 
than December 22, 1995, for the grant of service connection 
for PTSD, rated as 100 percent disabling.  In August 2006, 
the Court vacated and remanded the Board's February 16, 2005 
decision.  

In light of the foregoing, there is no final decision for 
this Board to review on the basis of clear and unmistakable 
error.  As such, this Board does not have jurisdiction to 
adjudicate the merits of the motion.  The motion is dismissed 
with prejudice.


ORDER

The motion is dismissed.




	                       
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



